Opinion ok the Court by
Judge Clarke
— Reversing.
The indictments in these two cases, attempting to charge the defendants with violating the prohibition act of 1920, being section 2554a of the 1922 edition of Kentucky Statutes, are fatally defective because the exceptions contained in the first section of the act were not negatived, as was held in Rickman v. Commonwealth, decided May 26, 1922, construing the same averments found in these indictments.
The court, therefore, erred in overruling demurrers to the indictments, and the judgments are reversed with directions for proceedings consistent herewith.